Mount, C. J.
Appellant brought this action in quo warranto, denying the right of respondent to perform the duties of road supervisor under the act of March 16, 1903 (Laws 1903, p. 223). The lower court sustained a demurrer .to th,e petition, and entered a judgment of dismissal. Petitioner appeals.
The only questions presented relate to the constitutionality of the act above named. Appellant claims that the act is unconstitutional upon four grounds, as follows: (1) It is a delegation of legislative authority to the various boards of county commissioners; (2) it creates an office and provides for the appointment, and not for the election of such officer; (3) it grants special privileges, and is in conflict with § 12, art. 1, of the constitution; (4) the subject of the act is not expressed in the title. Sections 12 and 13 of the act in question are as follows:
“§ 12. The boards of county commissioners may appoint from among the qualified electors in each district, *430for such, time as they may determine, with comoensation not to exceed $4 per day, a road supervisor who s íall enter into a bond satisfactory to the commissioners. The commissioners shall have power to remove any sup< rvisor at will.
“§ 13. It shall he the duty of the road super dsor, under the. direction of the county commissioners, to keep the roads and bridges in his district in as good repair as the funds available will allow, and keep all roads open for travel at all times, and make a detailed monthly report of all work performed in his district during the previous month to the board of county commissioners; exa nine and certify all bills for labor and material in his district; and perform such other duties as may be required by the commissioners for the proper maintenance of the highways.” Laws 1903, p. 225.
The first two objections to the act are based upon the provisions of § 5, art. 11, of the state constitution, which is as follows:
“The legislature, by general and uniform laws, hall provide for the election in the several counties of boards of county commissioners, sheriffs, county clerks, tieasurers, prosecuting attorneys, and other county, township, or precinct and district officers as public convenience may require and shall prescribe their duties and fix thei'r term of office. It shall regulate the compensation of all such officers . . .”
It is argued that section 12 above quoted creates a county or district officer within the meaning of the con .titution, and provides for his appointment instead of his election, and is, for that reason, in violation of the provisions of section 5, of article 11, of the constitution. It is also contended that the act permits the county commission ns to fix the term and compensation of such officers, and that, in these respects, it is an unlawful delegation of th > legislative powers to the boards of county commissionei s. Both *431questions thus presented are based upon the assumption that the road supervisors provided for in the act are county or district officers, within the meaning of the constitution. It will be noticed that these officers are not independent officers. All their defined duties are under the control and direction of the county • commissioners. Ho terms are fixed. They are appointed for such time as the commissioners may determine, and may be removed at will. Their pay is fixed at the will of the commissioner's, at not to exceed $4 per day, and it is not made compulsory upon the commissioners to appoint such officers; it may be done. These restrictions do not usually surround an independent district or county officer, but are such as indicate the subordinate or deputy. When we consider that “the boards of county commissioners of the several counties in the state shall have general supervision over the roads in their respective counties” (Pierce’s Code, §7873), and that “each county commissioner shall be ex officio road commissioner of the several road districts in his commissioner district and shall see that all of the orders of the board of county commissioners pertaining to roads in his district are properly executed” (Pierce’s Code, §7870), it is readily understood that the road supervisors provided for in the aet are mere employees or deputies of the county commissioners, with limited powers and duties, and not county or district officers within the meaning of the constitutional provision named.
This court, in Nelson v. Troy, 11 Wash. 435, 39 Pac. 974, had under consideration the construction of this constitutional provision, and at page 441, said:
“The question is, what is meant by the term ‘officer’ as used in the section of the constitution under consideration ? And it seems to us that the answer is suggested by a consideration of the section, and what it calls upon the- legis*432lature to do. It requires the legislature to provic e, first, by general and uniform laws for the election of county officers (not deputies or assistants) ; second, to p ’escribe •their duties; third, to fix their terms of office; and lastly, to regulate the compensation of ‘such officers.’ Thi whole scope of the provision relates to the ‘officer,’ and to him alone. It is for Ms election that provision is to l e made by the legislature; it is Ms term of office that is to 1 >e fixed and it is equally true that it is only Ms compensate on that the legislature is required to regulate; and, if we a •& right in this construction, then it necessarily follows thi t as to needful deputies and assistants the section imposes no legislative restrictions or limitations, and the legislature is left in precisely the same condition, and with the same power and authority, as concerns the subject of this litigation, viz., the deputy county clerk of Clallam courny, that it would have been in had § 5, of art. 11, never beei incorporated in the constitution.”
This case, we think, is directly in point upon the fi ’st two objections presented by appellant, and is decisive o:’ them.
Appellant next contends that, if the road supervisors provided for are not county or district officers, and : f their appointment is held to be an employment, then the act is void because it provides for employment from ame ng the qualified electors, and is in conflict with the provis ons of § 12, of art. 1, of the constitution, which provides tl at “no law shall be passed granting to any citizen or class )f citizens . . . privileges or immunities which, up m, the same terms shall not equally belong to all citizens.’ But this court has uniformly declared that this provision of the constitution does not apply to a law which places “upon the same terms” all persons coming within a certain designated class. All the electors in the district certain y and clearly are upon the same terms, and are eligible to the employment. There is no class discrimination here
*433It is next contended that the title of the act is insufficient. The title is as follows:
“An act providing for the levy, collection and manner of payment of road, bridge, poll and property taxes, and the manner of the expenditure thereof, and providing for the division .of counties into road districts and the appointment of supervisors thereof, and repealing all acts and parts of acts in conflict herewith.”
Appellant does not claim that this title is insufficient to support the sections of the act authorizing the appointment of the respondent to the office or employment which he exercised, but the argument made is that this act by its terms repeals former acts inconsistent with it and thereby abolishes the old system of election district road supervisors. We think the title is sufficient. But, in any event, this argument is not pertinent in this case because, even if the supervisors under the old system may still be elected, that result cannot affect the right- of one appointed under this act to hold his office or employment, when the title of the new act is sufficient- to authorize the appointment. The constitutional objections made to the act in question do not appear to be well taken.
The judgment of the lower court is therefore affirmed.
Fullerton, Hadley, and Dunbar, JJ., concur.
Rudkin, Root, and Crow, JJ., took no part.